Orders reversed, with $10 costs and disbursements and motions granted, without costs. Memorandum: In reversing these orders, we simply pass upon the right of plaintiffs to examine the witness. The examination should be had as soon as is reasonably possible under all of the existing circumstances. All concur, Goldman, J., not participating. (Appeal from two orders of Monroe Special Term respectively, denying plaintiffs’ motions for examination before trial of witness Alfred W. Dunbar, without prejudice.) Present — McCurn, P. J., Williams, Bastow, Goldman and Halpern, J J.